ROY NOBLE LEE, Presiding Justice,
for the Court:
An attorney (Attorney A) appeals from (1) a finding of the Committee on Complaints, Mississippi State Bar Association, that he was guilty of unprofessional conduct because of failure to honor an assignment of interest and/or to notify the as-signee of his intent not to honor the assignment, and (2) the decision to publicly reprimand him. This case follows An Attorney v. Mississippi State Bar, 478 So.2d 289, decided this day, and is controlled and decided by that case.
The attorney in Mise. No. 130 (Attorney B) referred the Clemts claim to appellant (Attorney A), and appellant assumed full control over the claim. When Attorney B forwarded him a copy of the Mathews assignment, appellant discussed the matter with his client Clemts, who advised him that the assignment was a forgery and was repudiated by Clemts as void. Appellant did not assume any authority to honor the alleged assignment, nor did not he accept the same for honor or payment. In fact, appellant had no authority to make any payment on the alleged assignment.
The record in the case sub judice reflects that Clemts was placed in bankruptcy on April 1, 1982, approximately two or three weeks prior to the settlement and disbursement of funds from his case. At the time of filing the petition in bankruptcy, Mathews Ford, Inc. was not listed as a creditor, since appellant did not know about the existence of promissory notes executed by Clemts. An amendment was filed to the bankruptcy petition and Mathews Ford, Inc. was included as an unsecured creditor for the purchase price of an automobile sold to Clemts’ daughter, and which was the subject matter of the purported assignment.
The evidence in this case is even weaker than that of Mise. No. 130, and falls short of rising to the standard of clear and convincing evidence to support sanctions, viz, a public reprimand. Therefore, the decision of the Complaints Committee imposing a reprimand upon appellant is vacated.
REVERSED AND ORDER OF COMPLAINTS COMMITTEE VACATED.
PATTERSON, C.J., WALKER, P.J., and HAWKINS, DAN M. LEE, PRATHER, ROBERTSON and ANDERSON, JJ., concur.
SULLIVAN, J., not participating.